DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The Applicants’ RCE, remarks, and amendment of 19 October 2021 are entered.
	Claims 12-14 have been canceled. Claims 1-11 and 15-20 are pending, claim 18 is withdrawn with traverse, and claims 1-11, 15-17, 19, and 20 are being examined on the merits.
	The Election/Restriction requirement of 27 August 2020 remains in effect.
	The rejection of claims 1-17, 19, and 20 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by ‘026 is withdrawn in light of the amendment filed 19 October 2021.
The rejection of claims 1-6, 8, 9, 11, 12, 15-17, and 20 under 35 U.S.C. 102(a)(1)/103 as being anticipated by or rendered obvious by ‘016 is withdrawn in light of the amendment filed 21 October 2021.
The rejection of claims 1-3, 6-10, 12, and 20 for nonstatutory double patenting over the ‘273 application is withdrawn in light of the amendment filed 21 October 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
1. Claims 1-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0302026 A1, published 9 October 2014, filed 23 August 2012, priority to 23 August 2011, hereafter referred to as ‘026) and Wan et al. (Respiratory Research 14:56, published 2013, hereafter referred to as Wan).
The ‘026 application teaches a method of treating or preventing an angiogenesis-related disease by administering a protein oligomer comprising at least two NC-1 monomers of collagen 18 or fragments of an NC-1 monomer of collagen 18 (see e.g. claim 20). The NC-1 monomers contain endostatin domains or fragments (see e.g. claim 21). The ‘026 application claims that the angiogenesis-related disease includes hypertrophic scars/keloids (see e.g. claim 27).
The difference between ‘026 and the claimed invention is that ‘026 does not explicitly teach or disclose treatment of fibrosis or a fibrosis-related disease in a patient in need thereof.
The Wan art teaches that endostatin is a proteolytic fragment of collagen XVIII and serves as a potent anti-angiogenic agent (see e.g. Abstract). The Wan art also teaches that in a model of bleomycin-induced lung fibrosis, endostatin administration ameliorates the fibrosis (see e.g. Figure 1). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
With respect to claim 2, trimeric NC-1 is taught by ‘026 to bind to fibronectin (see e.g. [0028]. 
With respect to claim 3, ‘026 teaches where the NC-1 monomer contains an oligomerization domain, a hinge region, and/or endostatin domain or fragments of the endostatin domain, as well as a recombinant protease cleavage site within the hinge region (see e.g. claim 21).
With respect to claim 4, the ‘026 application teaches SEQ ID NO:4, which contains SEQ ID NO:19 as claimed.
With respect to claim 5, the ‘026 application teaches a fusion protein that contains a PHSRN motif (see e.g. claim 35). 

With respect to claim 9, the ‘026 application teaches where the Fc domain is from IgG (see e.g. claim 23).
With respect to claim 10, the ‘026 application teaches a mutation of Gln7Cys in the endostatin domain (see e.g. claim 24).
With respect to claim 11, the ‘026 art discloses combination with other therapies including antibodies and small molecules to VEGFR (see e.g. [0055]). As these can be utilized to treat scleroderma or keloid scars, these can reasonably be considered “another therapy for the fibrosis or fibrosis-associated disease” as claimed.
With respect to claim 15, the ‘026 art teaches administration of 50 µg of a peptide oligomer every 12 hours subcutaneously, i.e. 100 µg/day. For an average C57B156 mouse with weight of 24-27 g as provided by ‘026 (see e.g. [0172]), this is roughly 4 mg/kg/day, which is beyond the 0.1-1.0 mg/kg/day as claimed but ‘026 also makes clear that dosing is variable and determined based on a variety of factors leading to adjustments as needed (see e.g. [0101]-[0104]). As a result, one of ordinary skill in the art can at once envision lowering dosage to meet patient requirements.
With respect to claim 16, subcutaneous administration is taught in ‘026 as set forth above.
With respect to claim 17, the ‘026 art claims anti-angiogenic activity. 
.

2. Claims 1-6, 8-9, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2014/0220016 A1, published 7 August 2014, filed 16 April 2014, priority to 26 June 2007, hereafter referred to as ‘016) and Wan et al. (Respiratory Research 14:56, published 2013).
	The ‘016 application teaches a fusion between endostatin and an anti-HER2 antibody, including where the endostatin has a Pro125Ala mutation (see e.g. Figure 1A, claim 1). The construct as in Figure 1A contains two endostatin domains of collagen 18. The ‘016 application teaches general usage to treat angiogenesis mediated diseases (see e.g. [0208]), including hypertrophic scars and keloids, and scleroderma (see e.g. [0212]). This anticipates claim 1.
	The difference between ‘016 and the claimed invention is that while it teaches treatment of hypertrophic scars, it does not explicitly teach treatment of fibrosis.
	The relevance of Wan is set forth above. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the α-HER2-endostatin fusion could be utilized to treat angiogenesis mediated diseases specifically hypertrophic scars including keloids and scleroderma. The motivation comes from ‘016 teaching the usage to treat angiogenesis mediated diseases, with further teaching of a variety of potential diseases falling under that category as suitable candidates for treatment. These each would read upon fibrosis or fibrosis-associated diseases as claimed. There would be a reasonable expectation of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 2, endostatin is known to interact with a variety of partners, including MMP-2, MMP-9, and VEGFR-1, as evidenced by Fay et al. (J. Biol. Chem. 284:22041-22047, published 14 August 2009)
	With respect to claim 3, the endostatin of ‘016 matches the definition of “NC-1 domain” as in the specification and contains “a C-terminal stable endostatin domain (of about 180 amino acid residues)”. 
	With respect to claim 4, the endostatin domain of ‘016 would contain SEQ ID NO: 19.
	With respect to claim 5, the ‘016 art suggests placement of an RGD motif (see e.g. [0009]).
	With respect to claim 6, endostatin is known to form dimers and trimers, i.e. it inherently contains an oligomerization domain (see e.g. Ding et al. Proc. Natl. Acad. Sci. 95:10443-10448, published September 1998). Furthermore, the ‘016 construct contains the dimeric α-HER2 construct, i.e. it also contains a heterologous oligomerization domain to form the antibody structure.
	With respect to claim 8, the α-HER2 contains an oligomerization domain containing an Fc domain.
	With respect to claim 9, the α-HER2 is an IgG.

	With respect to claim 12, as set forth above the ‘016 application teaches diseases with the lists as claimed
	With respect to claim 15, the ‘016 application teaches administration of compounds to SCID mice at 10, 50, or 250 µg/injection via IV (see e.g. [0455]). The mice were already taught to be 4-6 weeks old. Such mice generally range in weight from 17-25 g (see e.g. https://www.jax.org/jax-mice-and-services/strain-data-sheet-pages/body-weight-chart-005557#). The 10 µg injection would therefore range from ~0.17-0.4 mg/kg/day dosage.
	With respect to claim 16, as set forth above the ‘016 application teaches IV administration.
	With respect to claim 17, the ‘016 peptide has anti-angiogenic activity at a minimum (see e.g. [0462]).

3. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0302026 A1, published 9 October 2014, filed 23 August 2012, priority to 23 August 2011) OR Shin et al. (US 2014/0220016 A1, published 7 August 2014, filed 16 April 2014, priority to 26 June 2007) and Wan et al. (Respiratory Research 14:56, published 2013) as applied to claim 1 above, and further in view of Zhang et al. (Molecular Medicine Reports 6:309-315, published 2012, hereafter referred to as Zhang).
	The relevance of ‘026 or ‘016 in view of Wan is set forth above. The difference between the claimed invention and the prior art references is that they do not teach the particular forms of fibrosis as in claim 20.
	Zhang teaches that a recombinant form of endostatin, Endostar, contains a MGGSHHHHHH tag at the N-terminus that allows for longer half-life and affinity as compared to native endostatin (see e.g. p. 310 Col.1). Zhang also teaches that this recombinant form of endostatin serves to protect mice against radiation-induced fibrosis (see e.g. Figures 1, 2, and 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the treatment of ‘026 or ‘016 in view of Wan for treatment of drug-induced fibrosis using a polypeptide containing endostatin domains could have been applied to the treatment of radiation-induced fibrosis found in Zhang. The highly similar nature of the recombinant endostatin in Zhang as compared to the endostatins in ‘026, ‘016, and Wan provides a rationale for the skilled artisan to use the ‘026 or ‘016 endostatin domains in treatment as in Zhang. There would have been a reasonable expectation of success since the Zhang art establishes that a similar endostatin protects against fibrosis, and in this case the skilled artisan would expect similar endostatin domains to act in the same manner. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6-10, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 24, 27, 46, and 48 of copending Application No. 14/240,273 (reference application, cited above as US 2014/0302026 A1) and Wan et al. (Respiratory Research 14:56, published 2013) or Zhang et al. (Molecular Medicine Reports 6:309-315, published 2012). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘273 application claims an overlapping method.
The ‘273 application claims a method of treating an angiogenesis-related disease with a oligomer comprising at least two NC1 monomers of collagen 18, where the NC1 monomer comprises an oligomerization domain, a hinge region, and an endostatin domain or fragment of the endostatin domain, and where the oligomerization domain comprises a non-triple helical trimerization domain of collagen 18 and a Fc domain of an immunoglobulin (see e.g. claim 20). The ‘273 application further claims that the angiogenesis-related diseases include hypertrophic scars/keloids (see e.g. claim 27.

The relevance of Wan and Zhang is set forth above, which teach treatment of bleomycin-induced pulmonary fibrosis and radiation-induced fibrosis with endostatin, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of ‘273 using endostatin domains could have been modified to use those endostatin domain-containing polypeptides to treat bleomycin-induced pulmonary fibrosis or radiation-induced fibrosis. The rationale comes from the overlapping subject matter in the endostatin domains, such that one of ordinary skill in the art would have utilizes the ‘273 peptides in the same manner as endostatin in Wan or Zhang. There would have been a reasonable expectation of success because the ‘273 patent contains the same endostatin domains as found in the endostatins of Wan or Zhang, such that one of ordinary skill in the art would have expected them to act in a similar manner. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, this represents an inherent characteristic of the claimed construct. For instance, see e.g. claim 46. 
With respect to claim 3, ‘273 application claims where the NC-1 monomer contains an oligomerization domain, a hinge region, and/or endostatin domain or fragments of the endostatin domain (see e.g. claim 20).

With respect to claim 9, the ‘273 application claims where the Fc domain is from IgG (see e.g. claim 48)
With respect to claim 10, the ‘273 application claims a mutation of Gln7Cys in the endostatin domain (see e.g. claim 24).
With respect to claim 20, as set forth above the ‘273 application claims treatment of scleroderma.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658